Citation Nr: 1529809	
Decision Date: 07/13/15    Archive Date: 07/21/15

DOCKET NO.  13-13 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for a bilateral hearing loss.

2. Entitlement to service connection for tinnitus.

3. Entitlement to service connection for a lumbar disorder.

4. Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to November 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  The case was certified to the Board by the Montgomery, Alabama RO.  

A videoconference hearing before the undersigned was held January 2015. Thereafter, the Veteran submitted a February 2015 private physician's opinion, and waived initial consideration of that evidence by the RO.

The issues of entitlement to service connection for a bilateral hearing loss and tinnitus are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The evidence is at least evenly balanced regarding whether the Veteran's lumbar spine disability is etiologically related to military service.

2. There is no competent evidence that hypertension is related to the appellant's active duty service, or that it was compensably disabling within a year of his separation from active duty.




CONCLUSIONS OF LAW

1. Resolving reasonable doubt in the Veteran's favor, lumbar arthritis was incurred inservice.  38 U.S.C.A. §§ 1110, 5013, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

2. Hypertension was not incurred or aggravated inservice, and it may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 5013, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist the Veteran

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 sets forth VA's duties to notify and assist a claimant with the evidentiary development of a claim for compensation or other benefits.  VCAA notice must, upon receipt of a complete or substantially complete application for benefits, inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will obtain on his behalf.  Notice is further required as to the assignment of effective dates and disability ratings for a condition adjudicated service-connected.

Regarding the issue of entitlement to service connection for lumbar spine disability, no discussion of VCAA compliance is necessary given the decision entered below.

Regarding entitlement to service connection for hypertension, through November 2010 correspondence, the Veteran was provided notice of each element required under the Veterans Claims Assistance Act of 2000.  Further, all measures have been undertaken to assist the Veteran with development of this matter, including obtaining service treatment records, VA outpatient treatment records and providing VA Compensation and Pension examination.  The Veteran has provided private treatment records, and he testified at a Board videoconference hearing during which he received proper assistance in developing his claim.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In sum, the record reflects that the facts pertinent to the claim have been properly developed.  Accordingly, the Board will adjudicate the claim on the merits.

Lumbar disorder

Service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained while on active duty service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) . 

A valid claim for direct service connection requires: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. 

For veterans with 90 days or more of active service during a war period or after December 31, 1946, chronic diseases such as arthritis are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service. 38 C.F.R. §§ 3.307(a) , 3.309(a).

Where a chronic disease is shown during service the subsequent manifestations at any later date, however remote, are service-connected, unless clearly attributable to intercurrent cause.  A continuity of symptomatology is required where the condition noted during service is not shown to be chronic.  38 C.F.R. § 3.303(b).  However, continuity of symptomatology to substantiate service connection is limited to where involving a disease denoted as "chronic" under 38 C.F.R § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

After reviewing the medical evidence, the Board will grant service connection for degenerative arthrosis of the lumbar arthritis under the doctrine of reasonable doubt.  

A review of the service medical records reveals that the appellant complained of low back pain in August 1966, and he was diagnosed with a lumbar strain.  The Veteran's October 1969 separation examination revealed that the appellant's spine was clinically normal.  

Following a March 2011 VA examination the examiner found that the Veteran's spinal degenerative arthrosis was less likely than not caused by his documented August 1966 low back strain in service because "a single episode of back pain diagnosed as a strain in 1966 would not be enough to lead to the extensive degenerative disease now present."

In contrast a February 2015 opinion of Dr. TMN, states that in the capacity of the Veteran's primary care physician for approximately forty years, i.e., since 1975, he had observed the Veteran's "disability from back pain from an injury sustained while serving our country."  Dr. TMN opined that "It is my opinion that [the Veteran's] back pain is certainly greater than fifty percent caused from military experience."  Given the underlying longitudinal familiarity with the appellant's case, beginning within a few years after his separation from active duty, the Board assigns greater probative weight here, and notwithstanding that the private physician may have never reviewed service medical records or other medical records than his own.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008) (an opining physician's review of the records from claims file, while important, is not dispositive absent review and consideration of most relevant facts).  Simply put, the private medical opinion strongly corroborates the appellant's testimony that he has had back pain since he separated from active duty.

The evidence to assess causation is in relative equipoise, and VA's doctrine of reasonable doubt mandates that the claimant prevail.  Therefore, entitlement to service connection for lumbar arthritis is granted.  See 38 C.F.R. § 3.102.  


Hypertension

The preponderance of the evidence is against entitlement to service connection for hypertension.  Whereas the Veteran has this disorder, the record preponderates against finding service incurrence, to include on a presumptive basis.  

In this regard, hypertensive blood pressure readings were not present in service.  Indeed, the highest blood pressure reading recorded was at his separation examination (122/84).  Post service, the first objective notation of hypertension was recorded decades later in 2002.  Even accepting the Veteran's account that he had high blood pressure readings in 1999, there remains a long gap between service and the initial onset of the disability.  This extended term is evidence against finding of a causal nexus between hypertension, and military service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  There is no competent evidence linking hypertension to service, and there is no competent evidence that hypertension was compensably disabling within a year of his separation from active duty.  While the appellant argues that hypertension is related to service, as a lay person untrained in the field of medicine he is not competent to offer a medical opinion concerning a disease that requires specialized training to diagnose.  Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011),

The claim is denied.

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).
 

ORDER

Entitlement to service connection for lumbar arthritis is granted.

Entitlement to service connection for hypertension is denied.

REMAND

A 2011 VA examination addressed whether bilateral hearing loss was incurred during active military service.  Significantly, the Veteran's entrance examination shows that he suffered from a left ear hearing loss at enlistment.  38 C.F.R. § 3.385 (2014).  Given that the presumption of soundness is rebutted in regard to the left ear hearing, the question becomes whether any pre-existing left ear hearing loss was permanently aggravated inservice.  That question must be addressed in a supplemental opinion, and the issue of entitlement to service connection for a right ear hearing loss remains inextricably intertwined thereto. 

Whereas the March 2011 examiner also ruled out a connection between tinnitus and in-service noise exposure, rationalizing that the more likely cause was post-service noise exposure (the appellant had a long post service work history in a paper mill), the Veteran consistently states that post-service noise exposure was largely attenuated by his consistent use of hearing protection.  The Board finds it incumbent upon the examiner to provide a more thorough opinion in light of this contention.

Accordingly, these claims are REMANDED for the following action:

1. Return the claims folder to the VA audiologist who examined the Veteran in March 2011, and request a supplemental opinion.  The examiner is to address the following:

a. Given that a left ear hearing loss was present at service entrance, and thereby pre-existing service, address whether it is at least as likely as not that a left ear hearing loss was permanently aggravated due to inservice noise exposure in the Navy.

b. If a left ear hearing loss is determined to have been permanently aggravated in service, after considering all of evidence received since March 2011, address whether it is at least as likely as not that a right ear hearing loss was incurred in service, or is etiologically related thereto.

c. Opine whether it is at least as likely as not that tinnitus was incurred in service to include due to inservice noise exposure.  

In addressing the foregoing the examiner is to specifically consider the appellant's argument that post service he consistently wore hearing protection when exposed to loud noise.  

The examiner must provide a complete rationale for any opinion offered.

If the March 2011 VA examiner is not available, or is no longer employed by VA, schedule the Veteran for an examination by a VA examiner who has not seen him previously to address the foregoing.

Finally, the examiner must discuss the Veteran's self-reported history and his contentions.  The examiner is advised that while the Veteran is not competent to state that he has suffered from a sensorineural hearing loss  since service, he is competent to state that he has had a long history of hearing problems and tinnitus, as well as to report his post service use of hearing protection.  The examiner is advised, however, that while the absence of corroborating clinical records may NOT be the determinative factor, the terms competence and credibility are not synonymous.  

2. Thereafter the RO must review the claims file.  If the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication.  Stegall v. West, 11 Vet. App. 268   (1998).

3. Thereafter, readjudicate the claims remaining on appeal, in light of all additional evidence received.  If any benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655.

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


